DETAILED ACTION
Examiner’s Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 Claim 1, in line 14, after “direction” before “, and the” inserting –in the plan view—
Claim 1, in line 14, after “a second width in the third direction” inserting –in the plan view—

	Authorization for this examiner's amendment was given in a telephone

interview with William Hargett on 03/10/2021.

Reason for Allowance
	Claims 1 and 4-22 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “the conductive lines of the cell region have a maximum width in the third direction, and the conductive lines of the pad region have a second width in the third direction, and wherein the second width in the third direction is greater than the maximum width, of the conductive lines of the cell region, in the third direction” as recited in claim 1; “wherein each of the stacked structures includes at least one third opening extending in the second direction, at least one fourth opening extending in the second direction, and a connection portion between the third opening and the fourth 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811